DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,127,253. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations claimed within the current claims are already covered by the patented claims. Examiner has produced a comparison below between the patented claims and the current pending claims.

US 11,127,253
Current Claims
1. A method of controlling a user interface of an electronic gaming machine (“EGM”), the method comprising: starting an iterative re-spin process that uses reels and a reel area on a display screen of the EGM, each of the reels of the iterative re-spin process having an associated reel strip that is movable through the reel area on the display screen upon a spin of the reel, wherein the reel area spans m reels in a first dimension and spans n symbols in a second dimension different than the first dimension; in a given iteration of one or more iterations of the iterative re-spin process: identifying any locked reels, among the reels of the iterative re-spin process, for the given iteration, wherein, for each of the identified any locked reels for the given iteration, the reel area on the display screen encloses a special symbol stack, wherein the special symbol stack is an arrangement of n symbols of a special symbol type in sequence along one of the reels, the arrangement of n symbols spanning the reel area on the display screen in the second dimension, and wherein n is a whole number greater than 1; determining results for spinning any unlocked reels, among the reels of the iterative re-spin process, for the given iteration on the display screen while holding the identified any locked reels for the given iteration in place; evaluating a continuation condition that depends at least in part on whether the reel area on the display screen is to enclose, for at least one of the any unlocked reels spun in the given iteration, the special symbol stack; if the continuation condition is satisfied, continuing the iterative re-spin process in a next iteration of the one or more iterations as the given iteration; and otherwise, the continuation condition not being satisfied, performing operations to exit the iterative re-spin process; determining a count of special symbol stacks in the reel area upon exit from the iterative re-spin process; and based least in part on the count of special symbol stacks in the reel area, determining an outcome of the iterative re-spin process.
2. The method of claim 1, wherein each of the one or more iterations of the iterative re-spin process is initiated in response to actuation of a button of the EGM.
3. The method of claim 1, wherein: the determining results for spinning the any unlocked reels includes, for each of the any unlocked reels: generating a random number; and based at least in part on the random number, determining a position of the reel strip of the reel at which to stop movement of the reel strip of the reel on the display screen; and lock state for the identified any locked reels is changed from unlocked to locked.
4. The method of claim 1, wherein the iterative re-spin process is started in response to satisfaction of a start condition in a base process that uses reels and the reel area on the display screen, each of the reels of the base process having an associated reel strip that is movable through the reel area upon a spin of the reel, the start condition being satisfied when the reel area on the display screen encloses, for at least one of reels of the base process, the special symbol stack.
5. The method of claim 4, further comprising: replacing reel strips for at least some of the reels of the base process to initialize corresponding ones of the reels of the iterative re-spin process.
6. The method of claim 1, wherein the iterative re-spin process is started in response to identification of the iterative re-spin process as an outcome of a supplemental process.
7. The method of claim 1, wherein at least one of the reels of the iterative re-spin process never spins as part of the iterative re-spin process, the at least one of the reels of the iterative re-spin process being locked in an initial iteration of the one or more iterations of the iterative re-spin process.
8. The method of claim 1, further comprising: determining a control level; determining a likelihood of a special symbol type based at least in part on the control level; and based at least in part on the likelihood of the special symbol type, selectively populating the reel strips of the reels of the iterative re-spin process with symbols of the special symbol type and symbols of one or more other symbol types.
9. The method of claim 8, wherein the selectively populating includes, for each reel strip of one or more of the reel strips of the reels of the iterative re-spin process: for each of multiple positions of the reel strip: generating a random number; using the random number and a weighted table to select a symbol type among the special symbol type and the one or more other symbol types; and adding a symbol of the selected symbol type at the position of the reel strip.
10. The method of claim 8, wherein the special symbol type is a special wild symbol type and the one or more other symbol types are a blank symbol type.
11. The method of claim 8, wherein the determining the control level, the determining the likelihood of the special symbol type, and the selectively populating are performed before any of the one or more iterations of the iterative re-spin process.
12. The method of claim 8, wherein the determining the control level, the determining the likelihood of the special symbol type, and the selectively populating are performed during the one or more iterations of the iterative re-spin process.
13. The method of claim 1, wherein the continuation condition also depends at least in part on whether the reel area on the display screen is not to enclose the special symbol stack for at least one of the any unlocked reels spun in the given iteration.
14. The method of claim 1, wherein m is selected from the group consisting of 2, 3, 4, 5, 6, 7, and 8.
15. The method of claim 1, wherein n is selected from the group consisting of 2, 3, 4, 5, and 6.
16. The method of claim 1, wherein the determining the outcome of the iterative re-spin process includes setting an amount that progressively increases as the count of special symbol stacks in the reel area increases.
17. An electronic gaming machine (“EGM”) comprising: a display screen; one or more input buttons; and control logic configured to perform operations to control a user interface of the EGM, the operations comprising: starting an iterative re-spin process that uses reels and a reel area on the display screen of the EGM, each of the reels of the iterative re-spin process having an associated reel strip that is movable through the reel area on the display screen upon a spin of the reel, wherein the reel area spans m reels in a first dimension and spans n symbols in a second dimension different than the first dimension; in a given iteration of one or more iterations of the iterative re-spin process: identifying any locked reels, among the reels of the iterative re-spin process, for the given iteration, wherein, for each of the identified any locked reels for the given iteration, the reel area on the display screen encloses a special symbol stack, wherein the special symbol stack is an arrangement of n symbols of a special symbol type in sequence along one of the reels, the arrangement of n symbols spanning the reel area on the display screen in the second dimension, and wherein n is a whole number greater than 1; determining results for spinning any unlocked reels, among the reels of the iterative re-spin process, for the given iteration on the display screen while holding the identified any locked reels for the given iteration in place; evaluating a continuation condition that depends at least in part on whether the reel area on the display screen is to contain, for at least one of the any unlocked reels spun in the given iteration, the special symbol stack; and continuing the iterative re-spin process in a next iteration of the one or more iterations as the given iteration based at least in part on a determination that the continuation condition is satisfied; determining a count of special symbol stacks in the reel area upon exit from the iterative re-spin process; and based least in part on the count of special symbol stacks in the reel area, determining an outcome of the iterative re-spin process.
18. The EGM of claim 17, wherein at least one of the reels of the iterative re-spin process never spins as part of the iterative re-spin process, the at least one of the reels of the iterative re-spin process being locked in an initial iteration of the one or more iterations of the iterative re-spin process.
19. The EGM of claim 17, wherein the continuation condition also depends at least in part on whether the reel area on the display screen is not to enclose the special symbol stack for at least one of the any unlocked reels spun in the given iteration.
20. An electronic gaming server comprising: a network interface configured to facilitate communication between the electronic gaming server and an electronic gaming machine (“EGM”); and control logic configured to perform operations to control a user interface of the EGM, the operations comprising: starting an iterative re-spin process that uses reels and a reel area on a display screen of the EGM, each of the reels of the iterative re-spin process having an associated reel strip that is movable through the reel area on the display screen upon a spin of the reel, wherein the reel area spans m reels in a first dimension and spans n symbols in a second dimension different than the first dimension; in a given iteration of one or more iterations of the iterative re-spin process: identifying any locked reels, among the reels of the iterative re-spin process, for the given iteration, wherein, for each of the identified any locked reels for the given iteration, the reel area on the display screen encloses a special symbol stack, wherein the special symbol stack is an arrangement of n symbols of a special symbol type in sequence along one of the reels, the arrangement of n symbols spanning the reel area on the display screen in the second dimension, and wherein n is a whole number greater than 1; determining results for spinning any unlocked reels, among the reels of the iterative re-spin process, for the given iteration on the display screen while holding the identified any locked reels for the given iteration in place; evaluating a continuation condition that depends at least in part on whether the reel area on the display screen is to enclose, for at least one of the any unlocked reels spun in the given iteration, the special symbol stack; if the continuation condition is satisfied, continuing the iterative re-spin process in a next iteration of the one or more iterations as the given iteration; and otherwise, the continuation condition not being satisfied, performing operations to exit the iterative re-spin process; determining a count of special symbol stacks in the reel area upon exit from the iterative re-spin process; and based least in part on the count of special symbol stacks in the reel area, determining an outcome of the iterative re-spin process.
1. One or more non-transitory computer-readable media having stored thereon computer- executable instructions for causing one or more processors, when programmed thereby, to perform operations to manage return to player for an iterative re-spin process of an electronic gaming device, the operations comprising: starting an iterative re-spin process that uses reels and a reel area on a display screen of the electronic gaming device, each of the reels of the iterative re-spin process having an associated reel strip that is movable through the reel area on the display screen upon a spin of the reel, wherein the reel area spans m reels in a first dimension and spans n symbols in a second dimension different than the first dimension; determining a control level; determining a likelihood of a special symbol type based at least in part on the control level; based at least in part on the likelihood of the special symbol type, selectively populating the reel strips of the reels of the iterative re-spin process with symbols of the special symbol type and symbols of one or more other symbol types, thereby affecting return to player by adjusting likelihoods of reaching different outcomes of the iterative re-spin process depending on the control level; and in a given iteration of one or more iterations of the iterative re-spin process: identifying any locked reels, among the reels of the iterative re-spin process, for the given iteration, wherein, for each of the identified any locked reels for the given iteration, the reel area on the display screen encloses a special symbol stack; determining results for spinning any unlocked reels, among the reels of the iterative re-spin process, for the given iteration on the display screen while holding the identified any locked reels for the given iteration in place; evaluating a continuation condition that depends at least in part on whether the reel area on the display screen is to enclose, for at least one of the any unlocked reels spun in the given iteration, the special symbol stack; if the continuation condition is satisfied, continuing the iterative re-spin process in a next iteration of the one or more iterations as the given iteration; and otherwise, the continuation condition not being satisfied, exiting the iterative re- spin process.

2. The one or more non-transitory computer-readable media of claim 1, wherein the selectively populating includes, for each reel strip of one or more of the reel strips of the reels of the iterative re-spin process: for each of multiple positions of the reel strip: generating a random number; using the random number and a weighted table to select a symbol type among the special symbol type and the one or more other symbol types; and adding a symbol of the selected symbol type at the position of the reel strip.

3. The one or more non-transitory computer-readable media of claim 1, wherein the special symbol type is a special wild symbol type and the one or more other symbol types are a blank symbol type.

4. The one or more non-transitory computer-readable media of claim 1, wherein each of the one or more iterations of the iterative re-spin process is initiated in response to actuation of a button of the electronic gaming device.

5. The one or more non-transitory computer-readable media of claim 1, wherein lock state for the identified any locked reels is changed from unlocked to locked.

6. The one or more non-transitory computer-readable media of claim 1, wherein the iterative re-spin process is started in response to satisfaction of a start condition in a base process that uses reels and the reel area on the display screen.

7. The one or more non-transitory computer-readable media of claim 1, wherein the iterative re-spin process is started in response to identification of the iterative re-spin process as an outcome of a supplemental process.

8. The one or more non-transitory computer-readable media of claim 1, wherein at least one of the reels of the iterative re-spin process never spins as part of the iterative re-spin process, the at least one of the reels of the iterative re-spin process being locked in an initial iteration of the one or more iterations of the iterative re-spin process.
9. The one or more non-transitory computer-readable media of claim 1, wherein the continuation condition also depends at least in part on whether the reel area on the display screen is not to enclose the special symbol stack for at least one of the any unlocked reels spun in the given iteration.

10. The one or more non-transitory computer-readable media of claim 1, wherein the special symbol stack is an arrangement of n symbols of a special symbol type in sequence along one of the reels, the arrangement of n symbols spanning the reel area on the display screen in the second dimension, and wherein n is a whole number greater than 1.

11. The one or more non-transitory computer-readable media of claim 1, wherein the operations further comprise: determining a count of special symbol stacks in the reel area upon exit from the iterative re-spin process; and based least in part on the count of special symbol stacks in the reel area, determining an outcome of the iterative re-spin process.

12. The one or more non-transitory computer-readable media of claim 11, wherein the determining the outcome of the iterative re-spin process includes setting an amount, wherein possible values for the amount progressively increase as the count of special symbol stacks in the reel area increases.

13. A method of managing return to player for an iterative re-spin process of an electronic gaming device, the method comprising: starting an iterative re-spin process that uses reels and a reel area on a display screen of the electronic gaming device, each of the reels of the iterative re-spin process having an associated reel strip that is movable through the reel area on the display screen upon a spin of the reel, wherein the reel area spans m reels in a first dimension and spans n symbols in a second dimension different than the first dimension; determining a control level; determining a likelihood of a special symbol type based at least in part on the control level; based at least in part on the likelihood of the special symbol type, selectively populating the reel strips of the reels of the iterative re-spin process with symbols of the special symbol type and symbols of one or more other symbol types, thereby affecting return to player by adjusting likelihoods of reaching different outcomes of the iterative re-spin process depending on the control level; in a given iteration of one or more iterations of the iterative re-spin process: identifying any locked reels, among the reels of the iterative re-spin process, for the given iteration, wherein, for each of the identified any locked reels for the given iteration, the reel area on the display screen encloses a special symbol stack; determining results for spinning any unlocked reels, among the reels of the iterative re-spin process, for the given iteration on the display screen while holding the identified any locked reels for the given iteration in place; evaluating a continuation condition that depends at least in part on whether the reel area on the display screen is to enclose, for at least one of the any unlocked reels spun in the given iteration, the special symbol stack, wherein the continuation condition also depends at least in part on whether the reel area on the display screen is not to enclose the special symbol stack for at least one of the any unlocked reels spun in the given iteration; if the continuation condition is satisfied, continuing the iterative re-spin process in a next iteration of the one or more iterations as the given iteration; and otherwise, the continuation condition not being satisfied, performing operations to exit the iterative re-spin process; determining a count of special symbol stacks in the reel area upon exit from the iterative re-spin process; and based least in part on the count of special symbol stacks in the reel area, determining an outcome of the iterative re-spin process.
14. The method of claim 13, wherein the selectively populating includes, for each reel strip of one or more of the reel strips of the reels of the iterative re-spin process: for each of multiple positions of the reel strip: generating a random number; using the random number and a weighted table to select a symbol type among the special symbol type and the one or more other symbol types; and adding a symbol of the selected symbol type at the position of the reel strip.

15. The method of claim 13, wherein the special symbol type is a special wild symbol type and the one or more other symbol types are a blank symbol type.

16. The method of claim 13, wherein the determining the control level, the determining the likelihood of the special symbol type, and the selectively populating are performed before any of the one or more iterations of the iterative re-spin process.

17. The method of claim 13, wherein the determining the control level, the determining the likelihood of the special symbol type, and the selectively populating are performed during the one or more iterations of the iterative re-spin process.

18. The method of claim 13, wherein lock state for the identified any locked reels is changed from unlocked to locked.

19. The method of claim 13, wherein at least one of the reels of the iterative re-spin process never spins as part of the iterative re-spin process, the at least one of the reels of the iterative re-spin process being locked in an initial iteration of the one or more iterations of the iterative re-spin process.

20. An electronic gaming device comprising control logic configured to perform operations to control a user interface of the electronic gaming device, the operations comprising: starting an iterative re-spin process that uses reels and a reel area on the display screen of the electronic gaming device, each of the reels of the iterative re-spin process having an associated reel strip that is movable through the reel area on the display screen upon a spin of the reel, and each of the reels of the iterative re-spin process having a lock state, wherein the reel area spans m reels in a first dimension and spans n symbols in a second dimension different than the first dimension; and in a given iteration of one or more iterations of the iterative re-spin process: based at least in part upon lock state for respective ones of the reels of the iterative re-spin process, determining which of the reels of the iterative re-spin process to spin for the given iteration, including identifying any locked reels, among the reels of the iterative re-spin process, for the given iteration, wherein, for each of the identified any locked reels for the given iteration, the reel area on the display screen encloses a special symbol stack, and wherein, for each of the identified any locked reels for the given iteration, the lock state for the reel is locked; determining results for spinning any unlocked reels, among the reels of the iterative re-spin process, for the given iteration on the display screen while holding the identified any locked reels for the given iteration in place, wherein, for each of the any unlocked reels, the lock state for the reel is unlocked; evaluating a continuation condition that depends at least in part on whether the reel area on the display screen is to enclose, for at least one of the any unlocked reels spun in the given iteration, the special symbol stack; if the continuation condition is satisfied, continuing the iterative re-spin process in a next iteration of the one or more iterations as the given iteration; and otherwise, the continuation condition not being satisfied, performing operations to exit the iterative re-spin process.


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/            Examiner, Art Unit 3715